Plaintiff in error, Forest Powers, was convicted in the district court of Custer county on an information charging the theft of one Ford car, the property of Virgil Evans, and his punishment fixed at confinement in the penitentiary for a term of five years. He has appealed from the judgment rendered upon such conviction.
The defendant is not represented by counsel in this court. We have nothing before us but the petition in error and case-made. The errors assigned question the sufficiency of the evidence to sustain the conviction. *Page 78 
The evidence shows: That on the date alleged a Ford car was stolen from the garage of the owner in the town of Weatherford; the tracks showed that three men had pushed the car out of the garage onto the highway. On the following Tuesday the car was found at Sentinel. Ben Hughes, Jr., and Carl Wilson, residents of Sentinel, were arrested and informed against for the theft of this car. Upon arraignment they pleaded guilty. That plaintiff in error left Sentinel on the day the other defendants were arrested and was arrested in Arizona.
The evidence shows that the defendants hired a Ford car in Sentinel the day before the car in question was stolen and returned to Sentinel with the stolen car. There was evidence tending to show that they were seen together on the road returning to Sentinel.
The defendant did not testify, and no testimony was offered on the part of the defense.
After a careful examination of all the evidence, our conclusion is that the testimony, without a doubt, is ample to sustain the conviction. The record shows defendant had a fair trial.
The judgment is therefore affirmed.
MATSON, P.J., and BESSEY, J., concur.